LOVELY, J.
This was an action of ejectment brought for the recovery of forty acres of land in Martin county, and for use and occupation. The cause was tried to the court, who made findings of fact holding that on October 14, 1902, one Hans Jorgenson was the owner in fee of the land in dispute, which was vacant and unoccupied; that on that day he sold and conveyed the same to plaintiff; that in the spring of 1903 the plaintiff, under his deed from such owner, entered upon the premises, and caused to be plowed and cultivated a portion of the land upon which there were no buildings or structures; that thereafter the defendant wrongfully entered upon the premises, and ousted plaintiff from his possession, claiming to be entitled to the same under a written lease from a previous owner of the premises (one John P. Runyan); that the plaintiff demanded possession of the property, which was refused; that at the time plaintiff purchased the premises from Jorgen*449son, in October,'19 02, he had no notice or knowledge of the lease which the defendant had from Runyan, or that the defendant had or claimed any right, title, or interest in or to the premises. The court also found the value of the use of the premises while defendant was in possession to be $80, and held, as a conclusion of law, that plaintiff was the owner in fee of the premises, and entitled to recover the value of the Use, at $80 for the detention of the tract in question.
Under the evidence in this case, it is sufficient to say that the findings of the court are amply sustained, and that the occupation by the plaintiff, which was lawful, entitled him to the continued possession thereof, as against any unrecorded lease of which he had no notice.
There was an application for amended findings, to the effect that, at the time of plaintiff’s purchase, the defendant was in the exclusive possession of the property, and was cultivating the same, and that one Rouse was the agent of plaintiff in negotiating the purchase of the plaintiff, and had knowledge of this lease, and that he himself had such notice. These amended findings were refused. The questions on such amended findings are purely of fact, and it is sufficient to say that there was ample evidence to sustain the findings made by the court, and the evidence to sustain .the proposed amended findings was not so clear, and their refusal was not so palpably against the weight of evidence, that we are authorized to grant a new trial.
The order appealed from is affirmed.